DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claims 2 and 12, recites the limitation “its” in line 2. The limitation is indefinite because it is unclear what “its” is referring to.

 	Regarding claims 8 and 18, recite the limitation “the programmed code in the memory” in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation appears to refer to the limitation “a programmed 
	The limitation “these two aspects” in line 7 is indefinite because it is unclear which two aspects the limitation is referring to.
	The limitation “its authenticity” in the last line is indefinite because it is unclear what “its” is referring to.
 	
	Regarding claims 9 and 19, are also rejected because they depend on claims 8 and 18 respectively.

 	Regarding claim 20, is indefinite because it recites “after singulation …” but claim 11 never recite a singulation step. Since there is no singulation step then there cannot be an after singulation step.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by August (Pub. No.: US 2011/0169657 A1).

Regarding claim 1, August teaches an apparatus (Fig. 13), comprising: 
an integrated circuit having Radio Frequency Identification components and circuitry for authentication (Fig. 13, RFID tag 50), where the RFID components and circuitry include two or more coils and corresponding electrical circuits that are tuned to use two or more different resonant frequencies including 1) a first resonant RF used for power generation (Fig. 13, power coil 54 is tuned to 32.768 Khz, para [0218], “The passive low radio frequency tag 50 has a first antenna 54, the "tag energizer inductive antenna", connected to a chip 56 by leads 60, 61.  This antenna 54 supplies power to the chip 56 during times when antenna 54 is bathed in suitable excitation RF energy.  Antenna 54, in an exemplary embodiment, has an impedance of 16 millihenries with a nominal resistance of 420 ohms.”) and 2) a second resonant RF used for data communication (Fig 13, data coil 55 is tuned to 131 Khz, para [0218], “The tag passive low radio frequency 50 has a second antenna 55, the "tag communication inductive antenna", connected to the chip 56 by leads 62, 63.  ”), where the integrated circuit contains a unique signature that is used for the authentication (Fig. 13, Fig. 18, memory 95, para [0066], “a data storage device operable to store data comprising identification data for identifying the aforesaid tag,”, and para [0245], “ID matrix 95 will have been previously laser-programmed at the factory with 32 bits of ID information which is intended to uniquely identify the particular chip 56.”. The RFID tag stores its unique identifier used for authentication).  

Regarding claim 3, August teaches the apparatus of claim 1, where the RFID components and circuitry include a RF power generation circuit (Fig. 13, power receiver 66) and a separate RF data decoding circuit (Fig. 13, signal receiver 88, para [0214], “FIG. 16 shows a standard protocol for the tags.  In the exemplary embodiment, AM (normally called ASK or "amplitude shift keying") modulation is used over FSK or other frequency-dependent methods for several reasons.  The circuitry to decode and encode AM is simple.”), that both electronically couple via the two or more coils on the integrated circuit to one or more coils in an associated RF reader (Fig. 13, the power coil 54 and data coil 55 are coupled to the antenna coils of the base station), where the power generation circuit and the data input circuit are separate circuits with separate RF tunable coils fabricated into the integrated circuit (Fig. 13, para [0054], the power receiver 66 is connected to the power coil 54 and the signal receiver 88 is connected to the data coil 55), where the power generation circuit has a first coil tuned in the first resonant RF range for the purposes of receiving power as well as a data decoding circuit that is tuned to the separate second resonant RF and configured to perform a data decoding process on that second resonant RF (Fig. 13, the power coil 54 is tuned to 32Khz and the data coil 55 is tuned to 131Khz).  

Regarding claim 5, August teaches the apparatus of claim 1, where the two or more coils and corresponding electrical circuits that are tuned to use two different resonant frequencies electrically couple to a single inductive coil configured for the two separate different resonant frequencies located on an associated RF reader, where the single inductive coil configuration is tuned to two separate RF resonant frequencies (Fig. 18, base station antenna 52, and para [0282], “In this system 200, a clock reference 208 defines the clock being transmitted on power/clock antenna 201, which is of course coupled with antennas 54 (FIG. ”).  

Regarding claim 6, August teaches the apparatus of claim 1, where the unique signature has two or more aspects including i) a first aspect that is a programmed password in a memory embedded on the integrated circuit (para [0245], “ID matrix 95 will have been previously laser-programmed at the factory with 32 bits of ID information which is intended to uniquely identify the particular chip 56.”), and ii) a second aspect that is a unique, randomly generated code based upon a physical characteristic of the integrated circuit (para [0085] “According to a preferred embodiment, the aforesaid low radio frequency tag further comprises (i) a sensor operable to generate a status signal upon sensing a condition experienced by an object that carries the aforesaid low radio frequency tag, (ii) a clock to generate a time signal corresponding to the aforesaid status signal, the aforesaid data storage device being operable to store corresponding pairs of status and time signals as a temporal history of conditions experienced by said object.  Preferably, the aforesaid transceiver is operable to ” and para [0082], “Preferably, this condition is selected from temperature change, shock, change in GPS position, and dampness.”).  

Regarding claim 11, recites a method for the system of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 13, recites a method for the system of claim 3. Therefore, it is rejected for the same reasons. 

Regarding claim 15, recites a method for the system of claim 5. Therefore, it is rejected for the same reasons. 

Regarding claim 16, recites a method for the system of claim 6. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over August (Pub. No.: US 2011/0169657 A1) in view of Hutzler (Pub. No.: US 2013/0207786 A1).

Regarding claim 2, August teaches the apparatus of claim 1, where the integrated circuit is a passive device that externally gets its operating power sent over by an associated RF reader through the first resonant RF used for power generation (Fig. 13 and para [0218], power coil 54 receives excitation RF power from the base station  / reader), the operating power received by a power generation circuit on the integrated circuit (Fig. 13, power receiver 66), the power generation circuit that includes a first RF resonant circuit, a rectifier to generate a supply voltage for electrical components on the integrated circuit (Fig. 13, Fig. 19-20, para [0223], “FIG. 19 shows the chip 56 of FIG. 18 in greater detail.  Power enters the chip 56 by leads 60, 61 and passes to rectifier 66, about which more will be said later in connection with FIG. 20, and rectifier 66 also provides clock signals on clock leads 70.”), where the first RF resonant circuit is configured to electrically couple with a companion power transmitter coil on the associated RF reader (Fig. 13, the power coil 54 is coupled with the base station’s power coil).  
August teaches the passive RFID tag receives excitation power from the base station / reader and configured to rectify the received excitation power from AC to DC via a rectifier but fails to expressly teach a voltage regulator.
However, in the same field of passive RFID tag, Hutzler teaches an RFID tag comprises of a voltage regulator after the rectifier to regulate voltage level. See Fig. 2 and para [0036], “Passive power module 50 comprises a ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify August’s RFID tag with a voltage regulator to provide a stable voltage level to protect sensitive electronics from damages.

Regarding claim 12, recites a method for the system of claim 2. Therefore, it is rejected for the same reasons. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over August (Pub. No.: US 2011/0169657 A1).

Regarding claim 4, August teaches the apparatus of claim 3, where the first coil in the power generation circuit is a resonant circuit with a number of coils and capacitance tuned to the first resonant RF, where a second tunable coils in the RF data decoding circuit is also a resonant circuit with a number of coils and capacitance tuned to the second resonant RF (para [0218], the number of the coils is directly related to the resistance of the coil and .
August teaches the power coil and the data coil are tuned to different frequencies but fails to expressly teach where at least one GHz difference exists between the first resonant RF and the second resonant RF.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify August’s power coil and the data coil to have at least one Ghz difference by changing the coils to ultra-high frequency coils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, recites a method for the system of claim 4. Therefore, it is rejected for the same reasons. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over August (Pub. No.: US 2011/0169657 A1) in view of Ohkubo (Pub. No.: US 2005/0247779 A1).

Regarding claim 8, August teaches the apparatus of claim 6, where a sensor is configured to measure the physical characteristic of the integrated circuit (para [0085], “a sensor operable to generate a status signal upon sensing a condition experienced by an object that ”), where a resonant circuit on the integrated circuit is tuned to use the second resonant RF for data communication to convey at least some of the signature information to a first coil of an associated RF reader, where the associated RF reader, in addition to reading the programmed code in the memory, also reads the unique randomly generated code based upon the physical characteristic (para [0245] “ID matrix 95 will have been previously laser-programmed at the factory with 32 bits of ID information which is intended to uniquely identify the particular chip 56.”, and para [0085], “Preferably, the aforesaid transceiver is operable to automatically transmit the aforesaid temporal history at the aforesaid first radio frequency upon receipt by the aforesaid transceiver of a data signal that corresponds to the aforesaid identification data stored at the aforesaid data storage device.”. The data coil transmits the Chip ID and the sensed condition to the base station).
August teaches the tag is configured to transmit its unique ID and it’s detected physical characteristic, such as temperature or GPS location of the tag, to the base station but fails to expressly teach these two aspects of the unique signature are then configured to be sent over a network to a server and associated database of unique signatures for different integrated circuits in order to be verified for its authenticity.
The object of the present invention is achieved also by a tag manager for directly or indirectly receiving data RF transmitted from an ID tag, comprising: a storage that correlates tag ID information of at least one tag and location information of the tag, and stores the correlated information; and an authenticator that determines authenticity of the tag based on tag ID information and location information included in the received data, with reference to the tag ID information and the location information stored in the 
storage.”.
 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify August’s system with a server to store and to compare the received tag IDs and locations to authenticate a tag because that would increase accuracy and security. 

Regarding claim 18, recites a method for the system of claim 8. Therefore, it is rejected for the same reasons. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over August (Pub. No.: US 2011/0169657 A1) in view of Aljawhari (Pub. No.: US .

Regarding claim 10, August teaches the apparatus of claim 1, where the integrated circuit is an electronic RFID tag that is configured to physically couple with a separate product (para [0053], “The tags may also be used for visibility networks for airline bags, evidence tracking, and livestock tracking, and in retail stores for tracking products.”), where the electronic RFID tag is suitable for tracking the physically coupled separate product, via communicating to an associated RF reader, via the electronic circuitry using the second resonant RF for data communication and the first resonant RF for supplying power to the RFID tag (Fig. 13, the tag uses the data coil 55 to exchange information with the base station), where the unique signature of the RFID tag is verified via a database of unique signatures (para [0053], the tag’s information is stored in a database, as such as a livestock / product tracking database, to track and to verify the tag).
August fails to expressly teach where the electronic RFID tag is suitable for authenticating a provenance of the physically coupled separate product.
However, in the same field of RFID system, Aljawhari teaches an anti-counterfeit RFID tag configured to store provenance information the product that the tag is attached to. Fig. 5, Para [0105], “The product 59a-1 may also have an anti-counterfeit tag associated with it and for some ” and para [0095]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify August’s RFID tag to store provenance information for authenticating a product because that would allow the consumers to determine the product is genuine. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rofougaran (Pub. No.: US 2009/0009295 A1) teaches an RFID transmitter with a far-field antenna and a near-field antenna.

Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.